     Case 4:18-cv-00279-CKJ-LAB Document 427 Filed 09/18/20 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Herbert Jalowsky, M.D., an individual,
                                          )          No. CV 18-279-TUC-CKJ (LAB)
 9                                        )
               Plaintiff,                 )          ORDER
10                                        )
     vs.                                  )
11                                        )
                                          )
12   Provident Life and Accident Insurance)
     Co., a Tennessee corporation; Unum)
13   Group, a Delaware corporation,       )
                                          )
14             Defendants.                )
                                          )
15   _________________________________ )
16
            Pending before the court is the plaintiff’s motion, filed on June 29, 2020, that the court
17
     set a reasonable deposition fee for the defendants’ neurology expert, Dr. Vaughan, pursuant
18
     to Fed.R.Civ.P. 26(b)(4)(E). (Doc. 363) The defendants filed a response on July 10, 2020.
19
     (Doc. 371) The plaintiff filed a reply on July 23, 2020. (Doc. 385)
20
            Vaughan was previously retained by the defendants to “address the primary medical
21
     issue in this lawsuit: whether Plaintiff suffered a concussion in a motor vehicle accident
22
     nearly five years before he stopped working and, if so, whether that concussion caused or
23
     contributed to his Mild Cognitive Impairment (“MCI”) on which his disability claim is
24
     based.” (Doc. 371, p. 2) Vaughan charged the defendants $500 per hour for his consultation
25
     work on their behalf. (Doc. 371, p. 6) The plaintiff subsequently arranged to take Vaughan’s
26
     deposition. Vaughan informed the plaintiff that he charged $7,500 for four hours, an hourly
27
     rate of $1,875. (Doc. 371, p. 2)
28
     Case 4:18-cv-00279-CKJ-LAB Document 427 Filed 09/18/20 Page 2 of 6



 1          After the deposition, Vaughan invoiced the plaintiff for $7,000, an hourly rate1 of
 2   $1,750. (Doc. 371, p. 2) The plaintiff objected and offered to pay $1,000 per hour. (Doc.
 3   371, p. 2) Vaughan did not agree. (Doc. 371, pp. 2-3) On June 29, 2020, the plaintiff filed
 4   the pending motion that the court set a reasonable deposition fee pursuant to Fed.R.Civ.P.
 5   26(b)(4)(E). (Doc. 363)
 6
 7          Discussion
 8          The Rule reads in pertinent part as follows:
 9          Unless manifest injustice would result, the court must require that the party
            seeking discovery . . . pay the expert a reasonable fee for time spent in
10          responding to discovery under Rule 26(b)(4)(A) or (D) . . . .
11   Fed. R. Civ. P. 26(b)(4)(E)(i). Rule 26(b)(4)(A) discusses experts “who may testify,” such
12   as Vaughan, and Rule 26(b)(4)(D) discusses experts “employed only for trial preparation.”
13   Fed.R.Civ.P. “Although the rule is mandatory in the sense that the court may not entirely
14   refuse to direct payment, it is up to the district court to determine what is a reasonable fee.”
15   8A Fed. Prac. & Proc. Civ. § 2034 (3d ed.).
16          “The federal courts that have addressed this issue generally apply seven factors in
17   determining the reasonableness of an expert’s fees. These include: (1) the expert’s area of
18   expertise; (2) the education and training required to provide the expert insight that is sought;
19   (3) the prevailing rates of other comparable respected available experts; (4) the nature,
20   quality and complexity of the discovery responses provided; (5) the fee actually charged to
21   the party that retained the expert; (6) fees traditionally charged by the expert on related
22   matters; and (7) any other factor likely to be of assistance to the court in balancing the
23   interests implicated by Rule 26.” Walker v. Spike’s Tactical, LLC, 2015 WL 70812, at *2
24   (D. Nev. 2015). “[U]ltimately, it is the court’s discretion to set an amount that it deems
25
26          1
             There is some discrepancy, but the court will accept the defendants’ assertion that
27   the deposition lasted four hours. See (Doc. 371, p. 2, n. 1)
28                                                -2-
     Case 4:18-cv-00279-CKJ-LAB Document 427 Filed 09/18/20 Page 3 of 6



 1   reasonable.” Id. The court finds it most expedient to determine a reasonable fee for
 2   consultation work first and then make an adjustment for deposition testimony.
 3              The court need not dwell overly long on factors (1), (2), (3), (4), (6), and (7). These
 4   factors are reflected in the hourly rate that Vaughan is able to charge the party who first
 5   retains his services, here, the defendants. This rate is determined by the “invisible hand”2
 6   of the market, and if that market is free from undue influences, it is to a first approximation
 7   what one might term “fair.” If Vaughan tries to charge too much, he will lose business to
 8   other experts. If he charges too little, he will have more business than he can handle. All
 9   things being equal, the court concludes that Vaughan’s hourly rate of $500 per hour for
10   consultation work is reasonable. Now, the court turns to the ultimate issue: What is a
11   reasonable hourly rate for deposition testimony?
12          Vaughan’s demand of $1,750 per hour for deposition testimony is not entitled to a
13   presumption of reasonableness. His demand is not tempered by market forces; he has a
14   complete monopoly. The plaintiff cannot take his business elsewhere if he finds Vaughan’s
15   prices are too high. He must depose the expert chosen by the defendants. He could threaten
16   to cancel the deposition, but that might be considered legal malpractice. Consequently, the
17   plaintiff chose the most attractive of the various unsavory options: He took the deposition,
18   made a counter offer of $1,000, and when that offer was rebuffed, filed the pending motion.
19          “The [c]ourt recognizes that depositions of an adverse expert are, at times, stressful
20   and, unfortunately, usually adversarial in nature.” Edin v. Paul Revere Life Ins. Co., 188
21   F.R.D. 543, 547 (D. Ariz. 1999). “Moreover, depositions require better preparation and more
22   thoughtful and precise answers by the deponent than a casual office visit with retaining
23   counsel or a patient.” Id. “Thus, the [c]ourt finds it reasonable to charge a modestly higher
24
25
            2
26               See Adam Smith, Wealth of Nations (1776).

27
28                                                   -3-
     Case 4:18-cv-00279-CKJ-LAB Document 427 Filed 09/18/20 Page 4 of 6



 1   fee for a deposition taken by adverse counsel but not two or more times the cost for a
 2   medical/legal consultation.” Id.
 3          In this case, Vaughan seeks to charge the plaintiff an hourly fee that is 3.5 times the
 4   hourly fee he charges the defendants for consultation. That is too much. The court will adopt
 5   the plaintiff’s suggestion and hold that a ratio of 1.5:1 is reasonable. (Doc. 363, p. 2) A
 6   reasonable deposition rate is $750 per hour, or $3000 for four hours. See, e.g., Edin, 188
 7   F.R.D. at 547 (rejecting a ratio of 2:1 and approving a ratio of 1.125:1).
 8          In their response, the defendants object to the fact that the plaintiff’s counsel knew
 9   Vaughan’s deposition rate ahead of time but “waited until after he deposed Dr. Vaughan for
10   nearly four hours to inform him that he would not pay him3 for his time.” (Doc. 371, p. 1)
11   It is not clear what the defendants are arguing here. Are they saying that if the plaintiff had
12   made his objections known before the deposition, than Vaughan would have been more
13   likely to accept a lower fee? They present no evidence in support of that supposition. The
14   court finds it unlikely that this motion could have been avoided had the plaintiff objected
15   earlier.
16          The defendants further argue that if the plaintiff offered to pay $1,000 per hour, then
17   he must believe that $1,000 is reasonable and his assertion that this was simply “an effort to
18   compromise” is “disingenuous.” See (Doc. 371, p. 2, n. 2) The court is not persuaded. It
19   seems more likely that the plaintiff’s offer combined what he believed was reasonable with
20   the cost of filing the pending motion and the likelihood of a favorable outcome. The fact that
21   the plaintiff made an offer of $1,000 per hour does not estop him from arguing in the pending
22   motion that $750 per hour is reasonable. If the court were to conclude otherwise, parties
23   would be disinclined to make offers in compromise, the number of motions filed would
24   increase, and litigation costs would rise for everyone. See Fed.R.Civ.P. 1; see also,
25
            3
26            This is hyperbole. The plaintiff offered to pay Vaughan $1,000 per hour rather than
     the $1,750 per hour that he invoiced. (Doc. 371, p. 2) The plaintiff did not threaten to “stiff”
27   him. (Doc. 371, p. 20)
28                                                -4-
     Case 4:18-cv-00279-CKJ-LAB Document 427 Filed 09/18/20 Page 5 of 6



 1   Fed.R.Evid. 404 (An offer in compromise is not admissible to prove the amount of a claim
 2   “or to impeach through a prior inconsistent statement or contradiction. . . .”).
 3            The defendants assert that many of the plaintiff’s experts charged the defendants an
 4   even higher deposition rate than the plaintiff argues would be reasonable for Vaughan.
 5   Again, the court is unclear about what the defendants are arguing. The plaintiff is not
 6   responsible for the amounts charged by his experts. The fact that he retained those experts
 7   is not evidence that he believes their deposition charges are reasonable. Perhaps they are;
 8   perhaps they aren’t. If the plaintiff’s experts are overcharging the defendants, it might in
 9   some sense be equitable to allow the defendants’ expert to overcharge the plaintiff, but the
10   rules require Vaughan’s charges to be reasonable, not equitable. See Fed. R. Civ. P.
11   26(b)(4)(E)(i).
12            Finally, the defendants cite cases from another district where experts were permitted
13   to charge deposition rates of $1,500 per hour. (Doc. 371, pp. 4-5) (citing Walker v. Spike’s
14   Tactical, LLC, 2015 WL 70812, at *2 (D. Nev. 2015) and Axelson v. Hartford Ins. Co. of the
15   Midwest, 2013 WL 1261757, at *2 (D.Nev.2013)) The court finds the reasoning in those
16   cases unpersuasive. The Walker court did not explain its decision making rationale and
17   simply prefaced its holding with the phrase, “[b]alancing the competing interests . . . .”
18   Walker, 2015 WL 70812, at *4. The Axleson court held that a deposition fee of $1,500 per
19   hour charged by the plaintiff’s expert was reasonable because the defendant’s expert witness
20   charged $1,400 and counsel agreed that “these fees are in line with those charged by
21   similarly qualified expert witnesses in this community . . . .” Axelson, 2013 WL 1261757,
22   at *2. There was no discussion of factor (5), “the fee actually charged to the party that
23   retained the expert.” See Walker v. Spike’s Tactical, LLC, 2015 WL 70812, at *2 (D. Nev.
24   2015).
25   //
26   //
27   //
28                                                -5-
     Case 4:18-cv-00279-CKJ-LAB Document 427 Filed 09/18/20 Page 6 of 6



 1         IT IS ORDERED that the plaintiff’s motion, filed on June 29, 2020, that the court set
 2   a reasonable deposition fee for the defendants’ neurology expert, Dr. Vaughan, pursuant to
 3   Fed.R.Civ.P. 26(b)(4)(E) is GRANTED. (Doc. 363) The plaintiff shall pay Vaughan a
 4   deposition fee of $750 per hour or $3000 for the four-hour deposition.
 5         DATED this 17th day of September, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             -6-
